


Exhibit 10.2
GLOWPOINT, INC.
2014 EQUITY INCENTIVE PLAN


1.
PURPOSE OF PLAN



The purpose of this 2014 Equity Incentive Plan (this “Plan”) of Glowpoint, Inc.,
a Delaware corporation (the “Corporation”), is to promote the success of the
Corporation and to increase stockholder value by providing an additional means
to attract, motivate, retain and reward selected employees and other eligible
persons through the grant of equity awards.


2.
ELIGIBILITY



The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant who renders bona fide services to the Corporation
or one of its Subsidiaries and who is selected to participate in this Plan by
the Administrator; provided, however, that a person who is otherwise an Eligible
Person under clause (c) above may participate in this Plan only if such
participation would not adversely affect either the Corporation’s eligibility to
use Form S-8 to register under the Securities Act of 1933, as amended (the
“Securities Act”), the offering and sale of shares issuable under this Plan by
the Corporation, or the Corporation’s compliance with any other applicable laws.
An Eligible Person who has been granted an award (a “participant”) may, if
otherwise eligible, be granted additional awards if the Administrator shall so
determine. As used herein, “Subsidiary” means any corporation or other entity a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Corporation; and “Board” means the Board of
Directors of the Corporation.


3.
PLAN ADMINISTRATION



3.1 The Administrator. This Plan shall be administered by and all awards under
this Plan shall be authorized by the Administrator. The “Administrator” means
the Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such other number of directors as may be required under applicable law. A
committee may delegate some or all of its authority to another committee so
constituted. The Board or a committee comprised solely of directors may also
delegate, to the extent permitted by Section 157 of the Delaware General
Corporation Law and any other applicable law, to one or more officers of the
Corporation, its powers under this Plan (a) to determine the Eligible Persons
who will receive grants of awards under this Plan, and (b) to determine the
number of shares subject to, and the other terms and conditions of, such awards.
The Board may delegate different levels of authority to different committees
with administrative and grant authority under this Plan. Unless otherwise
provided in the by-laws of the Corporation or the applicable charter of any
Administrator: (a) a majority of the members of the acting Administrator shall
constitute a quorum, and (b) the affirmative vote of a majority of the members
present assuming the presence of a quorum or the unanimous written consent of
the members of the Administrator shall constitute due authorization of an action
by the acting Administrator.


With respect to awards intended to satisfy the requirements for
performance‑based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under
Rule 16b-3 promulgated under the Exchange Act). To the extent required by any
applicable stock exchange rules or regulations, this Plan shall be administered
by a committee composed entirely of independent directors (within the meaning of
the applicable stock exchange rules or regulations). Awards granted to
non-employee directors shall not be subject to the discretion of any officer or
employee of the Corporation and shall be administered exclusively by a committee
consisting solely of independent directors.


3.2 Powers of the Administrator. Subject to the express provisions of this Plan,
the Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within the authority delegated to that committee or person(s)), including,
without limitation, the authority to:


(a)    determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive awards under this
Plan;


(b)    grant awards to Eligible Persons, determine the price at which securities
will be offered or awarded and the number of securities to be offered or awarded
to any of such persons, determine the other specific terms and conditions of
such awards consistent with the express limits of this Plan, establish the
installments (if any) in which such awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance targets, and establish the events of
termination or reversion of such awards;


(c)    approve the forms of award agreements (which need not be identical either
as to type of award or among participants);


(d)    construe and interpret this Plan and any agreements defining the rights
and obligations of the Corporation, its Subsidiaries, and participants under
this Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;


(e)    cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;


(f)    accelerate or extend the vesting or exercisability or extend the term of
any or all such outstanding awards (in the case of options or stock appreciation
rights, within the maximum ten-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.6.5;


(g)    adjust the number of shares of Common Stock subject to any award, adjust
the price of any or all outstanding awards or otherwise change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to compliance with applicable stock
exchange requirements, Sections 4 and 8.6 and the applicable requirements of
Code Section 162(m) and treasury regulations thereunder with respect to awards
that are intended to satisfy the requirements for performance‑based compensation
under Code Section 162(m), and provided that in no case (except due to an
adjustment contemplated by Section 7 or any repricing that may be approved by
the stockholders of the Corporation) shall such an adjustment constitute a
repricing (by amendment, cancellation and regrant, exchange or other means) of
the per share exercise or base price of any stock option or stock appreciation
right or other award granted under this Plan, and further provided that any
adjustment or change in terms made pursuant to this Section 3.2(g) shall be made
in a manner that, in the good faith determination of the Administrator will not
likely result in the imposition of additional taxes or interest under Section
409A of the Code;


(h)    determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);


(i)    determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution, acceleration or succession of awards upon the occurrence of an
event of the type described in Section 7;


(j)    acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, stock of equivalent value, or other consideration; and


(k)    determine the Fair Market Value (as defined in Section 5.6) of the Common
Stock or awards under this Plan from time to time and/or the manner in which
such value will be determined.


3.3 Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board, the Administrator, nor any Board
committee, nor any member thereof or person acting at the direction thereof,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Plan (or any award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, legal fees) arising or resulting
therefrom to the fullest extent permitted by law and the Corporation’s
certificate of incorporation and by-laws, as the same may be amended from time
to time.


3.4 Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including professional advisors to the Corporation. The
Administrator shall not be liable for any such action or determination taken or
made or omitted in good faith based upon such advice.


3.5 Delegation of Non-Discretionary Functions. In addition to the ability to
delegate certain grant authority to officers of the Corporation as set forth in
Section 3.1, the Administrator may also delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.


4.
SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMIT



4.1 Shares Available. Subject to the provisions of Section 7.1, the capital
stock available for issuance under this Plan shall be shares of the
Corporation’s authorized but unissued Common Stock. For purposes of this Plan,
“Common Stock” shall mean the common stock of the Corporation, par value $0.0001
per share, and such other securities or property as may become the subject of
awards under this Plan pursuant to an adjustment made under Section 7.1.


4.2 Share Limit. The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan is
4,400,000 shares of Common Stock (the “Share Limit”).


The foregoing Share Limit is subject to adjustment as contemplated by
Section 4.3, Section 7.1 and Section 8.10.


4.3 Awards Settled in Cash, Reissue of Awards and Shares. The Administrator may
adopt reasonable counting procedures to ensure appropriate counting and to avoid
double counting (as, for example, in the case of tandem or substitute awards) as
it may deem necessary or desirable in its sole discretion. Shares shall be
counted against those reserved to the extent such shares have been delivered and
are no longer subject to a substantial risk of forfeiture. Accordingly, to the
extent that an award under the Plan, in whole or in part, is canceled, expired,
forfeited, settled in cash, settled by delivery of fewer shares than the number
of shares underlying the award, or otherwise terminated without delivery of
shares to the participant, the shares retained by or returned to the Corporation
will not be deemed to have been delivered under the Plan and will be deemed to
remain or to become available under this Plan. Shares that are withheld from
such an award or separately surrendered by the participant in payment of the
exercise price or taxes relating to such an award shall be deemed to have been
issued hereunder and shall reduce the number of shares remaining available for
issuance under the Plan. The foregoing adjustments to the Share Limit of this
Plan are subject to any applicable limitations under Section 162(m) of the Code
with respect to awards intended as performance-based compensation thereunder.


4.4 Reservation of Shares; No Fractional Shares. The Corporation shall at all
times reserve a number of shares of Common Stock sufficient to cover the
Corporation’s obligations and contingent obligations to deliver shares with
respect to awards then outstanding under this Plan (exclusive of any dividend
equivalent obligations to the extent the Corporation has the right to settle
such rights in cash). No fractional shares shall be delivered under this Plan.
The Administrator may pay cash in lieu of any fractional shares in settlements
of awards under this Plan.


5.
AWARDS



5.1 Type and Form of Awards. The Administrator shall determine the type or types
of award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are:


5.1.1 Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.


5.1.2 Additional Rules Applicable to ISOs. To the extent that the aggregate Fair
Market Value (determined at the time of grant of the applicable option) of stock
with respect to which ISOs first become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both Common Stock subject to
ISOs under this Plan and stock subject to ISOs under all other plans of the
Corporation or one of its Subsidiaries (or any parent or predecessor corporation
to the extent required by and within the meaning of Section 422 of the Code and
the regulations promulgated thereunder), such options shall be treated as
nonqualified stock options. In reducing the number of options treated as ISOs to
meet the $100,000 limit, the most recently granted options shall be reduced
first. To the extent a reduction of simultaneously granted options is necessary
to meet the $100,000 limit, the Administrator may, in the manner and to the
extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). There shall be imposed in any award agreement relating to ISOs such
other terms and conditions as from time to time are required in order that the
option be an “incentive stock option” as that term is defined in Section 422 of
the Code. No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the Fair Market Value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted.


5.1.3 Stock Appreciation Rights. A stock appreciation right or “SAR” is a right
to receive a payment, in cash and/or Common Stock, equal to the number of shares
of Common Stock being exercised multiplied by the excess of (i) the Fair Market
Value of a share of Common Stock on the date the SAR is exercised, over (ii) the
Fair Market Value of a share of Common Stock on the date the SAR was granted as
specified in the applicable award agreement (the “base price”). The maximum term
of a SAR shall be ten (10) years.


5.1.4 Restricted Shares.


(a)    Restrictions. Restricted shares are shares of Common Stock subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Administrator may impose, which restrictions may lapse separately
or in combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Administrator may determine at the date of
grant or thereafter. Except to the extent restricted under the terms of this
Plan and the applicable award agreement relating to the restricted stock, a
participant granted restricted stock shall have all of the rights of a
stockholder of the Corporation, including the right to vote the restricted stock
and the right to receive dividends thereon (subject to any mandatory
reinvestment or other requirement imposed by the Administrator).


(b)    Certificates for Shares. Restricted shares granted under this Plan may be
evidenced in such manner as the Administrator shall determine. If certificates
representing restricted stock are registered in the name of the participant, the
Administrator may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
restricted stock, that the Corporation retain physical possession of the
certificates, and that the participant deliver a stock power to the Corporation,
endorsed in blank, relating to the restricted stock. The Administrator may
require that restricted shares are held in escrow until all restrictions lapse.


(c)    Dividends and Splits. As a condition to the grant of an award of
restricted stock, subject to applicable law, the Administrator may require or
permit a participant to elect that any cash dividends paid on a share of
restricted stock be automatically reinvested in additional shares of restricted
stock or applied to the purchase of additional awards under this Plan or held in
escrow by the Corporation unless and until the related shares of restricted
stock become vested. Unless otherwise determined by the Administrator, stock
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the restricted stock with respect to which
such stock or other property has been distributed.


5.1.5    Restricted Stock Units.


(a)    Grant of Restricted Stock Units. A restricted stock unit, or “RSU”,
represents the right to receive from the Corporation on the respective scheduled
vesting or payment date for such RSU, one share of Common Stock. The vesting or
payment of an award of RSUs may be subject to the attainment of specified
performance goals or targets, forfeitability provisions and such other terms and
conditions as the Administrator may determine, subject to the provisions of this
Plan.


(b)    Dividend Equivalent Accounts. If (and only if) required by the applicable
award agreement, prior to the expiration of the applicable vesting period of an
RSU, the Administrator pays dividend equivalent rights with respect to RSUs, the
Corporation shall establish an account for the participant and reflect in that
account any securities, cash or other property comprising any dividend or
property distribution with respect to the shares of Common Stock underlying each
RSU. Each amount or other property credited to any such account shall be subject
to the same vesting conditions as the RSU to which it relates. The participant
shall rights to be paid the amounts or other property credited to such account
upon vesting of the RSU.


(c)    Rights as a Stockholder. Subject to the restrictions imposed under the
terms and conditions of this Plan and the applicable award agreement, each
participant receiving RSUs shall have no rights as a stockholder of the
Corporation with respect to such RSUs until such time as shares of Common Stock
are issued to the participant. No shares of Common Stock shall be issued at the
time a RSU is granted, and the Corporation will not be required to set aside a
fund for the payment of any such award. Except as otherwise provided in the
applicable award agreement, shares of Common Stock issuable under an RSU shall
be treated as issued on the first date that the RSU is no longer subject to a
substantial risk of forfeiture as determined for purposes of Section 409A of the
Code, and the holder shall be the owner of such shares of Common Stock on such
date. An award agreement may provide that issuance of shares of Common Stock
under an RSU may be deferred beyond the first date that the RSU is no longer
subject to a substantial risk of forfeiture, provided that such deferral is
structured in a manner that is intended to comply with the requirements of
Section 409A of the Code.


5.1.6    Cash Awards. The Administrator may, from time to time, subject to the
provisions of the Plan and such other terms and conditions as it may determine,
grant cash bonuses (including without limitation, discretionary awards, awards
based on objective or subjective performance criteria, awards subject to other
vesting criteria or awards granted consistent with Section 5.2 below).  Cash
awards shall be awarded in such amount and at such times during the term of the
Plan as the Administrator shall determine.


5.1.7 Other Awards. The other types of awards that may be granted under this
Plan include: (a) stock bonuses, performance stock, performance units, dividend
equivalents, or similar rights to purchase or acquire shares, whether at a fixed
or variable price or ratio related to the Common Stock (subject to the
requirements of Section 5.1.1 and in compliance with applicable laws), upon the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions, or any combination thereof; or (b) any
similar securities with a value derived from the value of or related to the
Common Stock and/or returns thereon.


5.2 Section 162(m) Performance‑Based Awards. Without limiting the generality of
the foregoing, any of the types of awards listed in Sections 5.1.4 through 5.1.7
above may be, and options and SARs granted with an exercise or base price not
less than the Fair Market Value of a share of Common Stock at the date of grant
(“Qualifying Options” and “Qualifying SARs,” respectively) typically will be,
granted as awards intended to satisfy the requirements for “performance‑based
compensation” within the meaning of Section 162(m) of the Code
(“Performance‑Based Awards”). The grant, vesting, exercisability or payment of
Performance‑Based Awards may depend (or, in the case of Qualifying Options or
Qualifying SARs, may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
the Business Criteria provided for below for the Corporation on a consolidated
basis or for one or more of the Corporation’s Subsidiaries, segments, divisions
or business units, or any combination of the foregoing. Such criteria may be
evaluated on an absolute basis or relative to prior periods, industry peers, or
stock market indices. Any Qualifying Option or Qualifying SAR shall be subject
to the requirements of Section 5.2.1 and 5.2.3 in order for such award to
satisfy the requirements for “performance‑based compensation” under
Section 162(m) of the Code. Any other Performance‑Based Award shall be subject
to all of the following provisions of this Section 5.2.


5.2.1 Class; Administrator. The eligible class of persons for Performance‑Based
Awards under this Section 5.2 shall be officers and employees of the Corporation
or one of its Subsidiaries. The Administrator approving Performance‑Based Awards
or making any certification required pursuant to Section 5.2.4 must be
constituted as provided in Section 3.1 for awards that are intended as
performance‑based compensation under Section 162(m) of the Code.


5.2.2 Performance Goals. The specific performance goals for Performance‑Based
Awards (other than Qualifying Options and Qualifying SARs) shall be based on
such business criteria as selected by the Administrator in its sole discretion
(“Business Criteria”) from the following: (1) total stockholder return; (2) net
revenues; (3) return on total stockholders’ equity; (4) earnings per share of
Common Stock; (5) increase in the trading price per share of Common Stock; (6)
net income (before or after taxes); (7) return on assets; (8) return on
investment; (9) return on capital; (10) economic value added; (11) operating
budget or margin; (12) contribution margin; (13) earnings from continuing
operations; (14) earnings before all or any interest, taxes, depreciation,
amortization and/or other expense (“EBIT”, “EBITA”, “EBITDA” or “EBITDAX”); (15)
net income (loss) before depreciation, amortization, interest and other expense,
net, taxes, severance, acquisition costs, stock-based compensation and asset
impairment charges (“Adjusted EBITDA”); (16) net operating income; (17) cash
flow; (18) revenue; (19) economic value added; (20) debt reduction; (21) market
share; (22) third-party capital sourcing; (23) acquisition cost efficiency; (24)
overhead costs; (25) general and administration expense; (26) personal
management objectives; (27) any combination of, or a specified increase or
decrease of one or more of the foregoing over a specified period; (28) such
other criteria as the stockholders of the Corporation may approve; in each case
as applicable, as determined in accordance with generally accepted accounting
principles; and (29) any combination of the foregoing. To qualify awards as
performance‑based under Section 162(m), the applicable Business Criterion (or
Business Criteria, as the case may be) and specific performance goal or goals
(“targets”) must be established and approved by the Administrator during the
first 90 days of the performance period (and, in the case of performance periods
of less than one year, in no event after 25% or more of the performance period
has elapsed) and while performance relating to such target(s) remains
substantially uncertain within the meaning of Section 162(m) of the Code.
Performance targets shall be adjusted to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were set unless the
Administrator provides otherwise at the time of establishing the targets;
provided that the Administrator may not make any adjustment to the extent it
would adversely affect the qualification of any compensation payable under such
performance targets as “performance‑based compensation” under Section 162(m) of
Code. The applicable performance measurement period may not be less than
3 months nor more than 10 years.


5.2.3 Form of Payment. Grants or awards intended to qualify under this
Section 5.2 may be paid in cash or shares of Common Stock or any combination
thereof.


5.2.4 Certification of Payment. Before any Performance‑Based Award under this
Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and to
the extent required to qualify the award as performance‑based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance‑Based Award were in fact timely satisfied.


5.2.5 Reservation of Discretion. The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.


5.2.6 Expiration of Grant Authority. As required pursuant to Section 162(m) of
the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance‑based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders first approve this Plan (the
“162(m) Term”).


5.2.7    Compensation Limitations. The maximum aggregate number of shares of
Common Stock that may be issued to any Eligible Person during the term of this
Plan pursuant to Qualifying Options and Qualifying SARs may not exceed 4,400,000
shares of Common Stock. The maximum aggregate number of shares of Common Stock
that may be issued to any Eligible Person pursuant to Performance-Based Awards
granted during the 162(m) Term (other than cash awards granted pursuant to
Section 5.1.6 and Qualifying Options or Qualifying SARs) may not exceed
4,400,000 shares of Common Stock. The maximum amount that may be paid to any
Eligible Person pursuant to Performance-Based Awards granted pursuant to
Sections 5.1.6 (cash awards) during the 162(m) Term may not exceed $10,000,000.


5.3 Award Agreements. Each award shall be evidenced by a written or electronic
award agreement in the form approved by the Administrator and, if required by
the Administrator, executed by the recipient of the award. The Administrator may
authorize any officer of the Corporation (other than the particular award
recipient) to execute any or all award agreements on behalf of the Corporation
(electronically or otherwise). The award agreement shall set forth the material
terms and conditions of the award as established by the Administrator consistent
with the express limitations of this Plan.


5.4 Deferrals and Settlements. Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares of
Common Stock or the settlement of awards in cash under such rules and procedures
as it may establish under this Plan. The Administrator may also provide that
deferred settlements include the payment or crediting of interest or other
earnings on the deferral amounts, or the payment or crediting of dividend
equivalents where the deferred amounts are denominated in shares. All mandatory
or elective deferrals of the issuance of shares of Common Stock or the
settlement of cash awards shall be structured in a manner that is intended to
comply with the requirements of Section 409A of the Code.


5.5 Consideration for Common Stock or Awards. The purchase price for any award
granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator and subject to compliance with applicable laws,
including, without limitation, one or a combination of the following methods:


•
services rendered by the recipient of such award;



•
cash, check payable to the order of the Corporation, or electronic funds
transfer;



•
notice and third party payment in such manner as may be authorized by the
Administrator;



•
the delivery of previously owned shares of Common Stock that are fully vested
and unencumbered;



•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or



•
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.



In the event that the Administrator allows a participant to exercise an award by
delivering shares of Common Stock previously owned by such participant and
unless otherwise expressly provided by the Administrator, any shares delivered
which were initially acquired by the participant from the Corporation (upon
exercise of a stock option or otherwise) must have been owned by the participant
at least six months as of the date of delivery (or such other period as may be
required by the Administrator in order to avoid adverse accounting treatment).
Shares of Common Stock used to satisfy the exercise price of an option shall be
valued at their Fair Market Value on the date of exercise. The Corporation will
not be obligated to deliver any shares unless and until it receives full payment
of the exercise or purchase price therefor and any related withholding
obligations under Section 8.5 and any other conditions to exercise or purchase,
as established from time to time by the Administrator, have been satisfied.
Unless otherwise expressly provided in the applicable award agreement, the
Administrator may at any time eliminate or limit a participant’s ability to pay
the purchase or exercise price of any award by any method other than cash
payment to the Corporation.


5.6 Definition of Fair Market Value. For purposes of this Plan “Fair Market
Value” of a share of Common Stock, as of a date of determination, shall mean (i)
the closing sales price per share of Common Stock on the U.S. national
securities exchange or over-the-counter market on which such stock is
principally traded on the date of the grant of such award or (ii) if the shares
of Common Stock are not then listed on any national securities exchange or
traded in an over-the-counter market or the value of such shares is not
otherwise determinable, such value as reasonably determined by the Administrator
in good faith and, to the extent necessary, in accordance with the requirements
of Code Section 409A.


5.7 Transfer Restrictions.


5.7.1 Limitations on Exercise and Transfer. Unless otherwise expressly provided
in (or pursuant to) this Section 5.7, by applicable law and by the award
agreement, as the same may be amended, (a) all awards are non-transferable and
shall not be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge; (b) awards shall be exercised only by
the participant; and (c) amounts payable or shares issuable pursuant to any
award shall be delivered only to (or for the account of) the participant.


5.7.2 Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing (provided that
any such transfers of ISOs shall be limited to the extent permitted under the
federal tax laws governing ISOs). Any permitted transfer shall be subject to
compliance with applicable federal and state securities laws.


5.7.3 Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:


(a)    transfers to the Corporation,


(b)    the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,


(c)    subject to any applicable limitations on ISOs, transfers to a family
member (or former family member) pursuant to a domestic relations order if
approved or ratified by the Administrator,


(d)    subject to any applicable limitations on ISOs, if the participant has
suffered a disability, permitted transfers or exercises on behalf of the
participant by his or her legal representative, or


(e)    the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.


5.8 International Awards. One or more awards may be granted to Eligible Persons
who provide services to the Corporation or one of its Subsidiaries outside of
the United States. Any awards granted to such persons may, if deemed necessary
or advisable by the Administrator, be granted pursuant to the terms and
conditions of any applicable sub-plans, if any, appended to this Plan and
approved by the Administrator.


6.
EFFECT OF TERMINATION OF SERVICE ON AWARDS



6.1 Termination of Employment.


6.1.1    Administrator Determination. The Administrator shall establish the
effect of a termination of employment or service on the rights and benefits
under each award under this Plan and in so doing may make distinctions based
upon, inter alia, the cause of termination and type of award. If the participant
is not an employee of the Corporation or one of its Subsidiaries and provides
other services to the Corporation or one of its Subsidiaries, the Administrator
shall be the sole judge for purposes of this Plan (unless a contract or the
award agreement otherwise provides) of whether the participant continues to
render services to the Corporation or one of its Subsidiaries and the date, if
any, upon which such services shall be deemed to have terminated.


6.1.2    Stock Options and SARs. For awards of stock options or SARs, unless the
award agreement provides otherwise, the exercise period of such options or SARs
shall expire: (1) three months after the last day that the participant is
employed by or provides services to the Corporation or a Subsidiary (provided;
however, that in the event of the participant’s death during this period, those
persons entitled to exercise the option or SAR pursuant to the laws of descent
and distribution shall have one year following the date of death within which to
exercise such option or SAR); (2) in the case of a participant whose termination
of employment is due to death or disability (as defined in the applicable award
agreement), 12 months after the last day that the participant is employed by or
provides services to the Corporation or a Subsidiary; and (3) immediately upon a
participant’s termination for “cause.” The Administrator will, in its absolute
discretion, determine the effect of all matters and questions relating to a
termination of employment, including, but not by way of limitation, the question
of whether a leave of absence constitutes a termination of employment and
whether a participant’s termination is for “cause.”


The term “cause” shall have the meaning assigned to such term in any individual
employment or severance agreement or award agreement with the participant or, if
no such agreement exists or if such agreement does not define “cause,” cause
shall mean (i) participant’s act(s) of gross negligence or willful misconduct in
the course of participant’s employment by the Corporation or any of its
Subsidiaries that is or could reasonably be expected to be materially injurious
to the Corporation or any of its Subsidiaries, (ii) willful failure or refusal
by participant to perform in any material respect his or her duties or
responsibilities, (iii) misappropriation by participant of any assets of the
Corporation or any of its Subsidiaries, (iv) embezzlement or fraud committed by
participant, or at his or her direction, and (v) participant’s conviction of, or
pleading “guilty” or “ no contest” to a felony under United States state or
federal law.


6.1.3    Restricted Stock and RSUs. For awards of restricted shares, unless the
award agreement provides otherwise, restricted shares that are subject to
restrictions at the time that a participant whose employment or service is
terminated shall be forfeited and reacquired by the Corporation; provided that,
the Administrator may provide, by rule or regulation or in any award agreement,
or may determine in any individual case, that restrictions or forfeiture
conditions relating to restricted shares shall be waived in whole or in part in
the event of terminations resulting from specified causes, and the Administrator
may in other cases waive in whole or in part the forfeiture of restricted
shares. Similar rules shall apply in respect of RSUs.


6.2 Events Not Deemed Terminations of Service. Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than
3 months. In the case of any employee of the Corporation or one of its
Subsidiaries on an approved leave of absence, continued vesting of the award
while on leave from the employ of the Corporation or one of its Subsidiaries may
be suspended until the employee returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall an
award be exercised after the expiration of the term set forth in the award
agreement.


6.3 Effect of Change of Subsidiary Status. For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation, a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary of the
Corporation that continues as such after giving effect to the transaction or
other event giving rise to the change in status.


7.    ADJUSTMENTS; ACCELERATION


7.1    Adjustments. Upon or in contemplation of (a) any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split (“stock split”), (b) any merger, arrangement,
combination, consolidation, or other reorganization, (c) any spin-off, split-up,
or similar extraordinary dividend distribution in respect of the Common Stock
(whether in the form of securities or property), or (d) any exchange of Common
Stock or other securities of the Corporation, or any similar, unusual or
extraordinary corporate transaction in respect of the Common Stock, the
Administrator shall in such manner, to such extent and at such time as it deems
appropriate and equitable in the circumstances (but subject to compliance with
applicable laws and stock exchange requirements) proportionately adjust any or
all of (1) the number and type of shares of Common Stock (or other securities)
that thereafter may be made the subject of awards (including the Share Limit),
(2) the number, amount and type of shares of Common Stock (or other securities
or property) subject to any or all outstanding awards, (3) the grant, purchase,
or exercise price (which term includes the base price of any SAR or similar
right) of any or all outstanding awards, (4) the securities, cash or other
property deliverable upon exercise or payment of any outstanding awards, and
(5) the 162(m) compensation limitations set forth in Section 5.2.7 and (subject
to Section 8.8.3(a)) the performance standards applicable to any outstanding
awards (provided that no adjustment shall be allowed to the extent inconsistent
with the requirements of Code section 162(m)). Any adjustment made pursuant to
this Section 7.1 shall be made in a manner that, in the good faith determination
of the Administrator, will not likely result in the imposition of additional
taxes or interest under Section 409A of the Code. With respect to any award of
an ISO, the Administrator may make such an adjustment that causes the option to
cease to qualify as an ISO without the consent of the affected participant.


7.2    Change in Control. Upon a Change in Control, each then-outstanding option
and SAR shall automatically become fully vested, all restricted shares then
outstanding shall automatically fully vest free of restrictions, and each other
award granted under this Plan that is then outstanding shall automatically
become vested in full (assuming all performance targets have been achieved at
100% of target) and payable to the holder of such award unless the Administrator
has made appropriate provision for the substitution, assumption, exchange or
other continuation of the award pursuant to the Change in Control.
Notwithstanding the foregoing, the Administrator, in its sole and absolute
discretion, may choose (in an award agreement or otherwise) to provide for full
or partial accelerated vesting of any award upon a Change in Control (or upon
any other event or other circumstance related to the Change in Control, such as
an involuntary termination of employment occurring after such Change in Control,
as the Administrator may determine), irrespective of whether any such award has
been substituted, assumed, exchanged or otherwise continued pursuant to the
Change in Control.


For purposes of this Plan, “Change in Control” shall be deemed to have occurred
if the event set forth in any one of the following paragraphs shall have
occurred:


(i) any Person (as defined below) is or becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation)
representing 50% or more of the total voting power represented by the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or


(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date (as
defined in Section 8.6.1), constitute the Board and any new director (other than
a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation’s stockholders was approved or recommended by a vote of at least a
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or


(iii) there is consummated a merger or consolidation of the Corporation with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Corporation outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a re-capitalization of the Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Corporation) representing 50% or more of the combined voting power of
the Corporation’s then outstanding securities; or


(iv) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets, other than a sale or disposition by the Corporation of all
or substantially all of the Corporation’s assets to an entity at least 75% of
the combined voting power of the voting securities of which are owned by Persons
in substantially the same proportions as their ownership of the Corporation
immediately prior to such sale.


Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the
Corporation’s voting securities immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions. No
compensation that has been deferred for purposes of Section 409A of the Code
shall be payable as a result of a Change in Control unless the Change in Control
qualifies as a change in ownership or effective control of the Corporation
within the meaning of Section 409A of the Code.


For purpose of this Section, the term “Person” shall have the meaning set forth
in Section 3(a)(9) of the Exchange Act, except that such term shall not include
(i) the Corporation, (ii) a trustee or other fiduciary holding securities under
an employee benefit plan of the Corporation, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation.


7.3    Early Termination of Awards. Any award that has been accelerated as
required or permitted by Section 7.2 upon a Change in Control (or would have
been so accelerated but for Section 7.4 or 7.5) shall terminate upon such event,
subject to any provision that has been expressly made by the Administrator,
through a plan of reorganization or otherwise, for the survival, substitution,
assumption, exchange or other continuation of such award and provided that, in
the case of options and SARs that will not survive, be substituted for, assumed,
exchanged, or otherwise continued in the transaction, the holder of such award
shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding options and SARs in
accordance with their terms before the termination of such awards (except that
in no case shall more than ten days’ notice of accelerated vesting and the
impending termination be required and any acceleration may be made contingent
upon the actual occurrence of the event).


The Administrator may make provision for payment in cash or property (or both)
in respect of awards terminated pursuant to this Section as a result of the
Change in Control and may adopt such valuation methodologies for outstanding
awards as it deems reasonable and, in the case of options, SARs or similar
rights, and without limiting other methodologies, may base such settlement
solely upon the excess if any of the per share amount payable upon or in respect
of such event over the exercise or base price of the award.


7.4    Other Acceleration Rules. Any acceleration of awards pursuant to this
Section 7 shall comply with applicable legal and stock exchange requirements
and, if necessary to accomplish the purposes of the acceleration or if the
circumstances require, may be deemed by the Administrator to occur a limited
period of time not greater than 30 days before the event. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
an award if an event giving rise to the acceleration does not occur.
Notwithstanding any other provision of the Plan to the contrary, the
Administrator may override the provisions of Section 7.2, 7.3, and/or 7.5 by
express provision in the award agreement or otherwise. The portion of any ISO
accelerated pursuant to Section 7.2 or any other action permitted hereunder
shall remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.


7.5    Possible Rescission of Acceleration. If the vesting of an award has been
accelerated expressly in anticipation of an event and the Administrator later
determines that the event will not occur, the Administrator may rescind the
effect of the acceleration as to any then outstanding and unexercised or
otherwise unvested awards; provided, that, in the case of any compensation that
has been deferred for purposes of Section 409A of the Code, the Administrator
determines that such rescission will not likely result in the imposition of
additional tax or interest under Code Section 409A.


8.
OTHER PROVISIONS



8.1 Compliance with Laws. This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law and federal margin requirements) and
to such approvals by any applicable stock exchange listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.


8.2 Future Awards/Other Rights. No person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.


8.3 No Employment/Service Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.


8.4 Plan Not Funded. Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.


8.5 Tax Withholding. Upon any exercise, vesting, or payment of any award, the
Corporation or one of its Subsidiaries shall have the right at its option to:


(a)    require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or


(b)    deduct from any amount otherwise payable in cash to the participant (or
the participant’s personal representative or beneficiary, as the case may be)
the minimum amount of any taxes which the Corporation or one of its Subsidiaries
may be required to withhold with respect to such cash payment.


In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.


8.6 Effective Date, Termination and Suspension, Amendments.


8.6.1 Effective Date and Termination. This Plan was approved by the Board and
became effective on April 22, 2014 (the “Effective Date”). Unless earlier
terminated by the Board, this Plan shall terminate at the close of business on
April 22, 2024. After the termination of this Plan either upon such stated
expiration date or its earlier termination by the Board, no additional awards
may be granted under this Plan, but previously granted awards (and the authority
of the Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.


8.6.2 Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.


8.6.3 Stockholder Approval. To the extent then required by applicable law or any
applicable stock exchange or required under Sections 162, 422 or 424 of the Code
to preserve the intended tax consequences of this Plan, or deemed necessary or
advisable by the Board, this Plan and any amendment to this Plan shall be
subject to approval by the stockholders of the Corporation.


8.6.4 Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2(g).


8.6.5 Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding award shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.


8.7 Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Administrator or this Plan, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. Except as expressly provided
herein, no adjustment will be made for dividends or other rights as a
stockholder for which a record date is prior to such date of delivery.


8.8 Governing Law; Construction; Severability.


8.8.1 Choice of Law. This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Delaware.


8.8.2 Severability. If a court of competent jurisdiction holds any provision of
this Plan invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.


8.8.3 Plan Construction.


(a)    Rule 16b-3. It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.


(b)    Section 162(m). Awards under Sections 5.1.4 through 5.1.7 to persons
described in Section 5.2 that are either granted or become vested, exercisable
or payable based on attainment of one or more performance goals related to the
Business Criteria, as well as Qualifying Options and Qualifying SARs granted to
persons described in Section 5.2, that are approved by a committee composed
solely of two or more outside directors (as this requirement is applied under
Section 162(m) of the Code) shall be deemed to be intended as performance‑based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the award. It is the
further intent of the Corporation that (to the extent the Corporation or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance‑Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance‑based
compensation or otherwise be exempt from deductibility limitations under
Section 162(m).


(c)    Code Section 409A Compliance. The Board intends that, except as may be
otherwise determined by the Administrator, any awards under the Plan are either
exempt from or satisfy the requirements of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”) to avoid the imposition
of any taxes, including additional income or penalty taxes, thereunder. If the
Administrator determines that an award, award agreement, acceleration,
adjustment to the terms of an award, payment, distribution, deferral election,
transaction or any other action or arrangement contemplated by the provisions of
the Plan would, if undertaken, cause a participant’s award to become subject to
Section 409A, unless the Administrator expressly determines otherwise, such
award, award agreement, payment, acceleration, adjustment, distribution,
deferral election, transaction or other action or arrangement shall not be
undertaken and the related provisions of the Plan and/or award agreement will be
deemed modified or, if necessary, rescinded in order to comply with the
requirements of Section 409A to the extent determined by the Administrator
without the consent of or notice to the participant. Notwithstanding the
foregoing, neither the Corporation nor the Administrator shall have any
obligation to take any action to prevent the assessment of any excise tax or
penalty on any participant under Section 409A and neither the Corporation nor
the Administrator will have any liability to any participant for such tax or
penalty.


(d)    No Guarantee of Favorable Tax Treatment. Although the Corporation intends
that awards under the Plan will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Corporation does not warrant that
any award under the Plan will qualify for favorable tax treatment under
Section 409A of the Code or any other provision of federal, state, local or
foreign law. The Corporation shall not be liable to any participant for any tax,
interest or penalties the participant might owe as a result of the grant,
holding, vesting, exercise or payment of any award under the Plan.


8.9 Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.


8.10 Stock‑Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation. Awards may be granted to Eligible Persons in substitution for
or in connection with an assumption of employee stock options, SARs, restricted
stock or other stock‑based awards granted by other entities to persons who are
or who will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, arrangement, business
combination, merger or other reorganization by or with the granting entity or an
affiliated entity, or the acquisition by the Corporation or one of its
Subsidiaries, directly or indirectly, of all or a substantial part of the stock
or assets of the employing entity. The awards so granted need not comply with
other specific terms of this Plan, provided the awards reflect only adjustments
giving effect to the assumption or substitution consistent with the conversion
applicable to the Common Stock in the transaction and any change in the issuer
of the security. Any shares that are delivered and any awards that are granted
by, or become obligations of, the Corporation, as a result of the assumption by
the Corporation of, or in substitution for, outstanding awards previously
granted by an acquired company (or previously granted by a predecessor employer
(or direct or indirect parent thereof) in the case of persons that become
employed by the Corporation or one of its Subsidiaries in connection with a
business or asset acquisition or similar transaction) shall not be counted
against the Share Limit or other limits on the number of shares available for
issuance under this Plan, except as may otherwise be provided by the
Administrator at the time of such assumption or substitution or as may be
required to comply with the requirements of any applicable stock exchange.


8.11 Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.


8.12 No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, arrangement, business
combination, amalgamation, consolidation or change in the ownership of the
Corporation or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the capital stock (or
the rights thereof) of the Corporation or any Subsidiary, (d) any dissolution or
liquidation of the Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the assets or business of the Corporation or any Subsidiary,
or (f) any other corporate act or proceeding by the Corporation or any
Subsidiary. No participant, beneficiary or any other person shall have any claim
under any award or award agreement against any member of the Board or the
Administrator, or the Corporation or any employees, officers or agents of the
Corporation or any Subsidiary, as a result of any such action.


8.13 Other Corporation Benefit and Compensation Programs. Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing or
except as otherwise specifically set forth in the terms and conditions of such
other employee welfare or benefit plan or arrangement. Awards under this Plan
may be made in addition to, in combination with, as alternatives to or in
payment of grants, awards or commitments under any other plans or arrangements
of the Corporation or its Subsidiaries.


8.14     Non-Competition, Code of Ethics and Clawback Policy. By accepting
awards and as a condition to the exercise of awards and the enjoyment of any
benefits of the Plan, including participation therein, each participant agrees
to be bound by and subject to non-competition, confidentiality and invention
ownership agreements acceptable to the Administrator and the Corporation’s code
of ethics policy and other policies applicable to such participant as is in
effect from time to time. Awards shall be subject to any clawback policy adopted
by the Corporation from time to time.


As adopted by the Board of Directors of Glowpoint, Inc. on April 22, 2014.



- 1 -